EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002* In connection with the Annual Report of GeoPetro Resources Company (the “Company”) on Form10-K for the period ending December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Stuart J. Doshi, President, Chief Executive Officer and Chairman of the Board, and Dale W. Dvoracek, Vice-President of Finance of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to his knowledge, that: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: April 16, 2013 /s/ Stuart J. Doshi Stuart J. Doshi President, Chief Executive Officer and Chairman of the Board Dated: April 16, 2013 /s/Dale W. Dvoracek Dale W. Dvoracek Vice-President of Finance A signed original of this written statement required by Section906 has been provided to GeoPetro Resources Company and will be retained by GeoPetro Resources Company and furnished to the Securities and Exchange Commission or its staff upon request. * This certification is being furnished solely to accompany the Report pursuant to 18 U.S.C. Section1350 and is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
